Citation Nr: 1045575	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-15 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial compensable rating for eczema.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 
2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which awarded service connection for eczema and 
assigned a noncompensable rating.  

In March 2008, the Board remanded the Veteran's claim for further 
development-including a VA examination.  The requested action 
was taken, but the Board finds that another VA examination is 
necessary.  

The Board notes that the issues of entitlement to service 
connection for a peripheral vestibular disorder and a low back 
disability were also on appeal.  In March 2010, service 
connection was granted for both, and this is considered a full 
grant of the benefits on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Based upon preliminary review of the evidence of record, and in 
light of the VCAA, the Board finds that further evidentiary 
development is necessary regarding the Veteran's increased rating 
claim for eczema.  

As noted in the March 2008 Board remand, the Veteran underwent a 
VA examination in September 2003.  At the time, the examiner only 
noted the presence of a lesion on the left posterior aspect of 
the scapular area, and a lesion on the right ankle.  The examiner 
also noted the presence of some hyperpigmentation.  The examiner 
concluded that the skin disorder affected less than 1 percent of 
non-exposed areas, and 0.5 percent of the whole body.
As stated before, the Veteran continues to point out that his 
skin disorder varies in severity, and affects parts other than 
those noted on the September 2003 examination.  The Board notes 
that service and post-service medical records do show that, 
historically, his skin disorder at times affects his arms, hands, 
legs, feet, chest, back, groin, and buttocks.  At his September 
2007 hearing, the Veteran submitted color photographs documenting 
lesions affecting his back, shoulders, an ankle, and a foot.

In March 2010, the Veteran underwent another VA examination of 
the skin, and the Veteran reported outbreaks of eczema three to 
six times yearly.  The examiner only found a 0.5 cm area affected 
on the right fifth finger.  The examiner diagnosed the Veteran as 
having chronic eczema, currently in remission, with a minor 
eruption on the right fifth finger.  It does not appear, however, 
that the examiner reviewed the Veteran's color photographs 
showing a severe outbreak of his eczema.  

As the Veteran's skin disorder varies in severity, both as noted 
in treatment records and as shown in color photographs submitted 
by the Veteran, the Board is of the opinion that another 
examination would be helpful in determining the severity of his 
chronic eczema.  Also, it was requested that the Veteran's 
examination be scheduled during the active phase of his skin 
disorder if possible, and upon remand, another attempt to 
schedule one during an active phase is requested.  In any event, 
the Veteran should be scheduled for another examination of the 
skin to discuss the Veteran's photographs and the percent of his 
body affected by his skin disorder both as evidenced by the 
photographs and in person.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatology 
examination to determine the nature and 
severity of his service-connected chronic 
eczema.  The examination preferably should be 
scheduled when the Veteran's skin disorder is 
in an active phase.  All indicated studies 
should be performed, and all findings should 
be reported in detail.  In addition to 
discussing the current findings, the examiner 
is also asked to provide comment on the color 
photographs of the Veteran's skin disability 
that are associated with his claims file.  
This includes discussion and specific 
findings as to each of the following-both 
for the current manifestations and for those 
pictured in his photographs:

A.  The measurement of the percentage of the 
entire body affected by the skin disorder;

B.  The measurement of the percentage of 
exposed areas affected by the skin disorder;

C.  The need for systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs, and, if there is such a need, the 
total duration required over the past 12 
months.

The examiner should provide rationale for all 
opinions given.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

2.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


